Title: To Thomas Jefferson from John Sanderson, 19 August 1820
From: Sanderson, John
To: Jefferson, Thomas


 Sir,
Philada
Augst 19th 1820
I have taken the liberty of addressing to you the title page, & some specimens of a work I have just put to press in Philada—A copy of which I shall convey to you entire, as the numbers or half vols are completed. The first will be published in a few weeks & the others successively, at enterval, of six months. the whole will probably be contained in ten nos—I wished very much to consult you on the subject of this publication before the present time, & especially to request from you some notice of Mr Geo. Wythe; but from the respect which I felt was due to that repose so long sacrificed to the interests of others, I abstained from it. On a nearer view, however, of the difficulty, the importance & sacredness of the task I have undertaken; I now venture to solicit your attention & advice.—I might have addressed you on this subject through the intervention of one of your friends, but have chosen rather to rely upon the usual benevolence with which you have at all times patronized the literary attempts of your countrymen, for my recommendations.—I am at present collecting whatever incidents are within my reach of the life of Mr Hancock, whose biography with the Introduction is designed for the first number. In discribing the character of those to-whom we are indebted for the best of all human blessings, I feel urged by my warmest inclinations & will as interests to use no expressions unworthy of them. I need not, therefore, declare to you the gratitude I should owe to your kindness for any information, (& particularly of Mr Hancock) that may promote interests of an undertaking, for which I feel at present the most anxious & religious solicitude.With great respect, I have the honor to be, Sir, your most obt sertJohn Sanderson